Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11,13-17, 24, 25, drawn to device.
Group II, claim(s) 22-23, drawn to method of manufacturing.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A, FIG. 2.
Species B, FIG. 3. 
Species C, FIG. 4. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1 for Group I, and Claim 22 for Group II.
Group I and Group II lack unity of invention because even though the inventions of these groups require the technical feature of A quantum circuit assembly comprising: a first qubit device that includes a first element and a second element, the first and second elements including one or more superconductive materials and connected to at least one non-linear inductive element; and a coupling component configured to capacitively couple to a portion of the first element and thereby couple the first qubit device and a second qubit device, wherein a capacitance between the coupling component and the portion of the first element is greater than a capacitance between the first element and the second element, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Wendin (WENDIN, G., "Quantum Information Processing with Superconducting Circuits: a Review," 2017 Rep. Prog. Phys. 80 106001; October 8, 2017; 55 pages).  
Wendin discloses A quantum circuit assembly (Figure 6a: "Two coupled transmon qubits") comprising: a first qubit device (Figure 6a, qubit Q1) that includes a first element and a second element, the first and second elements including one or more superconductive materials (Figure 5b, and page 9, left column, sections 4,4.1: the transmon qubit teaches superconducting materials) and connected to at least one non-linear inductive element (Figure 5b, and page 9, left column, sections 4,4.1: the transmon qubit teaches a SQUID device, which a non-linear inductive element); and a coupling component configured to capacitively couple to a portion of the first element and thereby couple the first qubit device and a second qubit device (Figure 6 (b-d), and page 10, right column, section 4. 3. 1-4: "Capacitive coupling", "Resonator coupling", "Josephson junction coupling" and "Tunable coupling", each of which have a capacitive coupling to a second qubit), wherein a capacitance between the coupling component and the portion of the first element is greater than a capacitance between the first element and the second element (page 11, sections 4.3.3 and 4.3.4: "the Josephson inductance can be varied between zero and strong coupling[ ... ] the qubit-qubit coupling can be made tunable by current-biasing the coupling JJ", with the strong coupling of the qubit with the coupling component teaches that the capacitance between the coupling element and the first qubit is greater than the internal capacitance of the qubit in view of section 4. 2).
The groups of species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features, i.e., they lack the same layout design of the quantum circuit assembly. Specifically,
	Species A. [0053], FIG. 2, the distance between two such portions 212-1 and 212-2 (i.e. a dimension measured along the y-axis in the coordinate system shown in FIGS. 2-3) is substantially the same across these opposite portions.
	Species B. [0065] embodiment shown in FIG. 3, the distance between the portions 312-1 and 312-2 (i.e. a dimension measured along the y-axis in the coordinate system shown in FIGS. 2-3) varies.
	Species C. [0057] A general interlocking puzzle-piece shape of coupling components and portions of a qubit is illustrated in a quantum circuit assembly shown in FIG. 4.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045. The examiner can normally be reached M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.E.B./           Examiner, Art Unit 2815                                                                                                                                                                                             
/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822